
	
		II
		109th CONGRESS
		2d Session
		S. 4027
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  above-the-line deduction for certain professional development and other
		  expenses of elementary and secondary school teachers and for certain
		  certification expenses of individuals becoming science, technology,
		  engineering, or math teachers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Tax Equity for School Teachers Act
			 of 2006.
		2.Deduction for
			 certain professional development expenses and classroom supplies of elementary
			 and secondary school teachers and for certain certification expenses of
			 science, technology, engineering, or math teachers
			(a)Deduction
			 allowed whether or not taxpayer itemizes other
			 deductionsSubparagraph (D) of section 62(a)(2) of the Internal
			 Revenue Code of 1986 (relating to certain expenses of elementary and secondary
			 school teachers) is amended to read as follows:
				
					(D)Certain
				professional development expenses, classroom supplies, and other expenses for
				elementary and secondary teachersThe sum of the deductions
				allowed by section 162 with respect to the following expenses:
						(i)Expenses paid or
				incurred by an eligible educator in connection with books, supplies (other than
				nonathletic supplies for courses of instruction in health or physical
				education), computer equipment (including related software and services) and
				other equipment, and supplementary materials used by the eligible educator in
				the classroom.
						(ii)Expenses paid or
				incurred by an eligible educator which constitute qualified professional
				development expenses.
						(iii)Expenses which
				are related to the initial certification of an individual (in the individual’s
				State licensing system) as a qualified science, technology, engineering or math
				teacher.
						.
			(b)Definitions and
			 special rulesSection 62(d) of the Internal Revenue Code of 1986
			 (relating to definitions and special rules is amended by redesignating
			 paragraph (2) as paragraph (5) and by adding after paragraph (1) the following
			 new paragraphs:
				
					(2)Qualified
				professional development expensesFor purposes of subsection
				(a)(2)(D)—
						(A)In
				generalThe term qualified professional development
				expenses means expenses for tuition, fees, books, supplies, equipment,
				and transportation required for the enrollment or attendance of an individual
				in a qualified course of instruction.
						(B)Qualified
				course of instructionThe term qualified course of
				instruction means a course of instruction which—
							(i)is—
								(I)directly related
				to the curriculum and academic subjects in which an eligible educator provides
				instruction,
								(II)designed to
				enhance the ability of an eligible educator to understand and use State
				standards for the academic subjects in which such teacher provides instruction,
				or
								(III)designed to
				enable an eligible educator to meet the highly qualified teacher requirements
				under the No Child Left Behind Act of 2001,
								(ii)may provide
				instruction to an eligible educator—
								(I)in how to teach
				children with different learning styles, particularly children with
				disabilities and children with special learning needs (including children who
				are gifted and talented), or
								(II)in how best to
				discipline children in the classroom and identify early and appropriate
				interventions to help children described in subclause (I) to learn,
								(iii)is tied to the
				ability of an eligible educator to enable students to meet challenging State or
				local content standards and student performance standards,
							(iv)is tied to
				strategies and programs that demonstrate effectiveness in assisting an eligible
				educator in increasing student academic achievement and student performance, or
				substantially increasing the knowledge and teaching skills of an eligible
				educator, and
							(v)is part of a
				program of professional development for eligible educators which is approved
				and certified by the appropriate local educational agency as furthering the
				goals of the preceding clauses.
							(C)Local
				educational agencyThe term local educational agency
				has the meaning given such term by section 14101 of the
				Elementary and Secondary Education Act of
				1965, as in effect on the date of the enactment of this
				subsection.
						(3)Qualified
				science, technology, engineering, or math teacherFor purposes of
				subsection (a)(2)(D), the term qualified science, technology,
				engineering, or math teacher means, with respect to a taxable year, an
				individual who—
						(A)has a bachelor’s degree or other advanced
				degree in a field related to science, technology, engineering, or math,
						(B)was employed as a nonteaching professional
				in a field related to science, technology, engineering, or math for not less
				than 3 taxable years during the 10-taxable-year period ending with the taxable
				year,
						(C)is certified as a teacher of science,
				technology, engineering, or math in the individual’s State licensing system for
				the first time during such taxable year, and
						(D)is employed at least part-time as a teacher
				of science, technology, engineering, or math in an elementary or secondary
				school during such taxable year.
						(4)Exemption from
				minimum education or new trade or business exceptionFor purposes of applying subsection
				(a)(2)(D) and this subsection, the determination as to whether qualified
				professional development expenses, or expenses for the initial certification
				described in subsection (a)(2)(D)(iii), are deductible under section 162 shall
				be made without regard to any disallowance of such a deduction under such
				section for such expenses because such expenses are necessary to meet the
				minimum educational requirements for qualification for employment or qualify
				the individual for a new trade or
				business.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
			
